Citation Nr: 1431758	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-19 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus, Type II.

2.  Entitlement to an initial rating in excess of 40 percent for diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from January 1965 to January 1967.

This appeal to the Board of Veterans' Appeals (Board) is from June and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.

In May 2013, the case was remanded for additional development.  The appeal also included service connection for erectile dysfunction; however, the RO granted the benefit in a November 2013 rating decision, so this matter is not before the Board.


FINDINGS OF FACT

1.  The Veteran's service-connected diabetes mellitus, Type II as likely as not aggravated his hypertension.

2.  Throughout the appeal, the Veteran's diabetes mellitus, Type II has required insulin, restricted diet, and regulation of activity; there have been no episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider plus complications that would not be compensable if separately evaluated.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, his hypertension is aggravated by the service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).

2.  The criteria are not met for an initial evaluation higher than 40 percent for diabetes mellitus, Type II. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.119, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Since the decision below grants service connection for hypertension, it is unnecessary to discuss VCAA compliance with regard to this issue since any error is harmless.

Regarding entitlement to an initial rating in excess of 40 percent for diabetes mellitus, Type II, the June 2009 rating decision on appeal granted service connection for this disability, and assigned a disability rating and effective date for the award, so statutory notice had served its purpose and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A March 2010 statement of the case (SOC) provided notice on the "downstream" issues of entitlement to an increased rating.  The Veteran has had ample opportunity to respond/supplement the record, and is not prejudiced by any technical notice deficiency (including in timing) that may have occurred earlier in the process.  He has not made any specific allegations that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

As to the duty to assist, the Veteran's service treatment records were obtained, pertinent treatment records have been secured, and pursuant to the Board's May 2013 remand he was afforded a VA examination.  The examination is deemed adequate for rating purposes.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

The Board notes that while various documents, such as the remand, June 2013 duty to assist letter, and December 2013 supplemental statement of the case (SSOC), were mailed to the most recent address of record and were returned as undeliverable, other documents such as a December 2013 rating decision and January and February 2014 correspondence were not, even though mailed to the same address.  The record also indicates that the Veteran received notification of the VA examinations directed by the Board's remand, since he reported for these examinations.  It is the Veteran's responsibility to keep VA notified of address changes.  The United States Court of Appeals for Veterans Claims (Court) has held that VA's duty to assist is not always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Nevertheless, since the Veteran's representative has received all documents and correspondence that was undeliverable, the Board finds no additional action is required.  Thus, VA's duty to notify and assist has been met. 

II. Service Connection 

The law provides that service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a). 

Secondary service connection shall be awarded when a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Here, it is not in dispute that service connection is in effect for diabetes mellitus, Type II and that the Veteran has a current diagnosis of hypertension.  The matter, therefore, turns on whether the hypertension was proximately due to or aggravated by the service-connected diabetes.

An initial VA examination in July 2009 contained an opinion that essential hypertension was less likely as not caused by or the result of diabetes mellitus on the basis that there was no evidence of diabetic nephropathy and the creatine had remained normal.  An October 2010 VA examination also noted there was no diagnosis of nephropathy.  Since the July 2009 examiner did not address the question of aggravation, the Board remanded the matter, in part, for a supplemental opinion.

Subsequent to the Board's remand, nephropathy was diagnosed and service connection was granted for this disability.  See the December 2013 rating decision.

Pursuant to the remand, a supplemental VA opinion was obtained in June 2013.  Although the physician continued to opine that the diabetes mellitus did not cause the hypertension because there had been no renal involvement prior to the hypertension diagnosis, the examiner did opine that the diabetes mellitus as likely as not permanently aggravated the hypertension.  

By resolving reasonable doubt in the Veteran's favor, service connection for hypertension is granted on the basis it was aggravated by a service-connected disability.38 C.F.R. §§ 3.102, 3.310.


III. Increased Rating

Disability evaluations are determined by the application of a rating schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27. 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation in that the rating is "staged".  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (concerning established ratings); and Fenderson v. West, 12 Vet. App. 119 (1999) (pertaining to initial ratings).

The Veteran's diabetes mellitus is rated 40 percent disability under diagnostic code 7913.  Under this code, a 40 percent rating is warranted when it requires insulin, restricted diet, and regulation of activities.  A 60 percent rating requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913. 

A note to the criteria provides that compensable complications of diabetes mellitus are to be evaluated separately, unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are to be considered part of the diabetic process under Diagnostic Code 7913.

Although the Veteran continues to assert a higher rating is warranted, the review of the record indicates the criteria for a 60 percent rating are not met.

The evidence of record shows there have been no episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.

Although service connection for diabetes mellitus was granted in a June 2009 rating decision, no VA examination was provided prior to this decision.  Instead, the record contained VA records and private medical records that reflected a diagnosis of diabetes mellitus, but did not contain sufficient findings to determine whether the disability warranted a rating in excess of 40 percent.  See the May 13, 2009 medical treatment records from non-government facility that contains private treatment records dated March 2008 to May 2009 from Dr. J. H., and a June 2009 medical treatment record from a government facility that contains a February 2009 Agent Orange progress note.

The Board also finds that the July 2009 letter from Dr. Y. T and September 2009 letter from a nurse practitioner at Dr. J. H's office note the diagnosis but do not contain any pertinent findings applicable to a higher rating.  See the October 1, 2009 third party correspondence documents.  A subsequent letter dated April 2010 from the nurse practitioner only contains findings that show the criteria for a 40 percent rating or met.  Although the nurse commented that diabetes prone to hypoglycemia need to keep blood sugars constant, she did not state the Veteran had ketoacidosis or hypoglycemic episodes that require one or two hospitalizations a year or other criteria contemplated for a 60 percent rating.  See the May 5, 2010 third party correspondence.

The Veteran was afforded VA examinations in July 2009 and October 2010, but these addressed complications resulting from his diabetes mellitus rather than the underlying diabetes, so they contain insufficient findings to rate the disability.  See the June 22, 2013 CAPRI documents that contain the July 2009 VA examination report and also the October 12, 2010 VA examination document that contains the October 2010 VA examination report.

VA treatment records from January 2009 to June 2013 include an October 2011 record that indicates his diabetes was well controlled, but later an October 2012 letter indicates the Veteran's blood sugar was not under control.  The treatment involved starting a second medication, repeat labs in 2 months and then again before his next visit.  A primary care note that same month indicates there was no unintentional weight loss of 10 pounds or more during the past 12 months and his follow-up appointment was in 7 months.  A May 20, 2013 record that shows the Veteran had nocturnal hypoglycemia.  See the June 22, 2013 CAPRI documents.

A June 2013 VA examination is the only evidence of record that specifically addresses the manifestations of the Veteran's diabetes mellitus.  It indicates his diabetic care required less than 2 visits per month for episodes of ketoacidosis or hypoglycemic reactions and that he has had no hospitalizations for such reactions during the past 12 months.  There was also no progressive unintentional weight loss or progressive loss of strength attributable to diabetes mellitus.  Diabetes mellitus does not impact his ability to work.  See the August 23, 2013 C&P exam document.

The Veteran's treatment records and VA examination report show the Veteran's diabetes mellitus does not meet the criteria for a higher rating, to include 60 percent and above.  Although he had nocturnal hypoglycemia, he has had not had the required number of hospitalizations for ketoacidosis or hypoglycemia reactions nor has he had the minimum required diabetic care visits per month.

The Board also notes that the service-connected complications of bilateral lower extremity peripheral neuropathy, erectile dysfunction, and nephropathy have been rated separately.

Accordingly, a preponderance of the evidence is against an initial rating for diabetes mellitus in excess of 40 percent.  There is no period during the appeal when the criteria for a higher rating are met.

IV. Extraschedular

The Board also considered whether referral for extraschedular consideration is warranted under 38 C.F.R. § 3.321 (2013), but finds that it is not.  The determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.  

Here, the Board finds neither the first or second Thun element is satisfied.  
The manifestations of the Veteran's diabetes mellitus are specifically addressed in the rating criteria, therefore, he is not shown to have any manifestations not contemplated by the criteria.  Furthermore, the VA examiner found the disability did not impact the Veteran's ability to work, so there does not appear to be anything exceptional regarding his symptoms or his ability to function that are outside of the norm.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his diabetes mellitus caused him to miss work or has resulted in any hospitalizations.  In fact, the June 2013 VA examination report shows he had no hospitalizations during the past 12 months.  The Board finds, therefore, that the Veteran's service-connected diabetes mellitus does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted. 


ORDER

Entitlement to service connection for hypertension, as secondary to service-connected diabetes mellitus, Type II, is granted.

Entitlement to an initial rating in excess of 40 percent for diabetes mellitus, Type II is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


